OPINION
ROBERTS, Judge.
The offense is robbery by assault; the punishment, seven years.
*750The record was approved on June 19, 1972. The State’s brief was filed in the trial court on August 18, 1972. The record reflects that no appellant’s brief has yet been filed in either this Court or the trial court.
Appellant, in a hand-written letter to this Court, states that his attorney at trial was court-appointed, since appellant is indigent. He further alleges that his appointed counsel on appeal, Wayne Walker, has not contacted him nor made any effort to perfect an appeal.
The record is unclear. No pauper’s oath is included, yet the docket sheet does reflect that appellant’s trial counsel “be relieved herein upon approval of the Statement of Facts.” Further, the record reflects that the clerk of the trial court notified Wayne Walker upon approval of the record, and upon expiration of the time period in which to file appellant’s brief. Apparently, no action has been taken.
The proper course of action is to abate the appeal for a determination of indigency. The appeal is abated for further proceedings in accordance with Art. 40.09, Vernon’s Ann.C.C.P.